Title: To James Madison from Asa Stevens and Others, 11 March 1815
From: Stevens, Asa
To: Madison, James


                    
                        Saco March 11th. 1815
                    
                    We your Petitioners humbly represent that in our opinion a Gentleman of respectability, Talents & Activity is much wanting as Consul at Liverpool in Great Britain.
                    Thomas R Hazard formerly of New York now resident at sd Liverpool we beg leave to recommend, he is held in high estimation by all the Americans who formerly traded at Liverpool, & from our Knowledge of that Gentlemans high Character & Talents we are certain he would honor the appointment we therefore solicit the appointment of that Gentleman as Consul at Liverpool Great Britain & as in duty bound will ever pray
                    
                        Asa Stevens[and six others]
                    
                